Exhibit 2.1* Execution Version ASSET PURCHASE AGREEMENT by and among HARTMARX CORPORATION, and certain of its subsidiaries named herein as Sellers, And EMERISQUE BRANDS UK LIMITED and SKNL NORTH AMERICA, B.V. as Purchasers Dated as of May 21, 2009 * In accordance with Item 601(b)(2) of Regulation S-K, the schedules and similar attachments to the asset purchase agreement in this exhibit have not been filed. The registrant agrees to furnish a copy of any omitted schedule or similar attachment to the SEC upon request. TABLE OF CONTENTS ARTICLE I PURCHASE AND SALE OF ASSETS 2 Section 1.1Acquired Assets 2 Section 1.2Excluded Assets 5 Section 1.3Assumed Liabilities 6 Section 1.4Excluded Liabilities 7 Section 1.5Assignment of Assigned Contracts and Assumed Leases 9 Section 1.6Purchase Price 9 Section 1.7Cash Purchase Price and Junior Secured Note Principal Amount Adjustments 10 Section 1.8Allocation of Purchase Price for Tax Purposes 11 ARTICLE II THE CLOSING 11 Section 2.1Closing 11 Section 2.2Deliveries at Closing 11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS 14 Section 3.1 Organization 14 Section 3.2Authority of Sellers 14 Section 3.3 Consents and Approvals 15 Section 3.4No Violations 15 Section 3.5 Books and Records 15 Section 3.6 Compliance with Laws; Permits 15 Section 3.7 Title to Acquired Assets 16 Section 3.8 Absence of Certain Developments 16 Section 3.9 No Undisclosed Liabilities 16 Section 3.10 Brokers 17 Section 3.11 Litigation 17 Section 3.12 Intellectual Property 17 Section 3.13 Real Property 18 Section 3.14 Employee Benefit Matters 20 Section 3.15 Labor Matters 21 Section 3.16 Contracts 22 Section 3.17 Validity of Assigned Contracts 22 Section 3.18 Customers and Suppliers 23 Section 3.19 Accounts Receivable 23 Section 3.20 Equipment 23 Section 3.21 Inventory 23 Section 3.22 Affiliate Transactions 23 Section 3.23 SEC Documents; Financial Statements 23 Section 3.24 Unaudited Financial Statements 24 Section 3.25 Eligible Administrative Claims 24 Section 3.26 Cure Costs 24 Section 3.27 No Other Representations or Warranties 24 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS 25 Section 4.1 Organization 25 Section 4.2 Authority Relative to this Agreement 25 Section 4.3Consents and Approvals 25 Section 4.4 No Violations 25 Section 4.5 Brokers 26 Section 4.6 Financing 26 Section 4.7 Solvency 27 ARTICLE V COVENANTS 27 Section 5.1 Conduct of Business by the Sellers Pending the Closing 27 Section 5.2 Access and Information 30 Section 5.3 Approvals and Consents; Cooperation; Notification 31 Section 5.4 Confidentiality 33 Section 5.5 Further Assurances 33 Section 5.6 Cure Costs 33 Section 5.7 Bankruptcy Court Approval and Filings 33 Section 5.8 Canadian Process 35 Section 5.9 Break-Up Fee and Expense Reimbursement 35 Section 5.10 Bidding Procedures 36 Section 5.11 Insurance 36 Section 5.12 Letters of Credit 36 Section 5.13 Employee/Labor Matters 36 Section 5.14 Access to Records After Closing 38 Section 5.15 Collection of Receivables; Cash Forwarding 38 Section 5.16 Observance of Policies Regarding Personally Identifiable Information 39 Section 5.17 Corporate Name Change 39 Section 5.18 Financing 39 Section 5.19 Consents 40 Section 5.20 Removal of Tangible Personal Property 40 Section 5.21 Schedules and Exhibits 41 Section 5.22 Wool Refund Payments 41 ARTICLE VI CONDITIONS PRECEDENT 42 Section 6.1 Conditions Precedent to Obligation of Sellers and Purchasers 42 Section 6.2 Conditions Precedent to Obligation of the Sellers 42 Section 6.3 Conditions Precedent to Obligation of the Purchasers 43 ARTICLE VII TERMINATION, AMENDMENT, AND WAIVER 45 Section 7.1 Termination Events 45 Section 7.2 Effect of Termination 46 ARTICLE VIII GENERAL PROVISIONS 48 Section 8.1 Survival of Representations, Warranties, and Agreements 48 Section 8.2 Confidentiality 48 ii Section 8.3 Public Announcements 49 Section 8.4 Taxes; Assumed Lease Payments; Security Deposits; Title Costs 49 Section 8.5 Notices 51 Section 8.6 Descriptive Headings; Interpretative Provisions 52 Section 8.7 No Strict Construction 53 Section 8.8 Successors and Assigns 53 Section 8.9 Entire Agreement 53 Section 8.10 Governing Law; Submission of Jurisdiction; Waiver of Jury Trial 53 Section 8.11 Expenses 54 Section 8.12 Amendment 54 Section 8.13 Waiver 54 Section 8.14 Counterparts; Effectiveness 54 Section 8.15 Severability; Validity; Parties in Interest 54 ARTICLE IX DEFINITIONS 55 iii TABLE OF SCHEDULES Schedule 1.1(b) Credits and Prepaid Items Acquired by Purchasers Schedule 1.1(c) Assigned Contracts Schedule 1.1(c)(i) Customer Contracts Schedule 1.1(c)(ii) Supplier Contracts Schedule 1.1(c)(iii) License Agreements Schedule 1.1(c)(iv) Other Contracts Schedule 1.1(e) Inventory Schedule 1.1(f)(i) Acquired Owned Real Property Schedule 1.1(f)(ii) Acquired Leased Real Property Schedule 1.1(g) Tangible Personal Property Schedule 1.1(h) Trademarks Schedule 1.1(i) Software Schedule 1.1(k) Bank Accounts and Lockbox Arrangements Schedule 1.1(A) Contracts and Leases Purchasers May Not Assume Schedule 1.2(n) Other Rights, Properties and Assets Comprising Excluded Assets Schedule 1.3(g) Other Liabilities and Obligations Comprising Assumed Liabilities Schedule 3.1 Outstanding Equity and Membership Interests of Sellers Schedule 3.3 Third Party Consents Schedule 3.7 Title to Acquired Assets Schedule 3.8 Absence of Certain Developments Schedule 3.9 No Undisclosed Liabilities Schedule 3.11 Litigation Schedule 3.12(a) Intellectual Property Schedule 3.12(d) Claims and Violations of Intellectual Property Schedule 3.13(a)(i) Owned Real Property Schedule 3.13(a)(ii) Leases Schedule 3.13(a)(iv)(1) Validity of Assumed Leases Schedule 3.13(a)(iv)(2) Defaults under Assumed Leases Schedule 3.13(c) Environmental Matters Relating to Real Property Schedule 3.14(a) Benefit Plans Schedule 3.14(c) Payments or Vesting under Benefit Plans Schedule 3.14(d) Continuing Medical, Disability and Life Insurance under Benefit Plans Schedule 3.15(b) Labor Matters Schedule 3.15(c) Collective Bargaining Agreements Schedule 3.16 Material Contracts Schedule 3.17 Validity of Assigned Contracts Schedule 3.18 Customers and Suppliers Schedule 3.22 Affiliate Transactions Schedule 3.23 SEC Documents; Financial Statements Schedule 3.24 Unaudited Financial Statements Schedule 4.3 Purchasers’ Required Consents Schedule 5.1 Conduct of Business by Sellers Pending Closing Schedule 5.12 Existing Letters of Credit Schedule 5.13(a) Hired Employees Schedule 6.1(b) Required Governmental Entity Consents Schedule 6.3(l) Required Third Party Consents iv TABLE OF EXHIBITS Exhibit A Exhibit B Exhibit C Brand Names Form of Assignment and Assumption Agreement Form of Sale Order Exhibit D Form of Bill of Sale Exhibit E Exhibit F Exhibit G Exhibit H Exhibit I Exhibit J Exhibit K Exhibit L Exhibit M Exhibit N Assignment of Patents Assignment of Trademarks Assignment of Copyrights Assignment of Domain Names Form of Transition Services Agreement Form of Bidding Procedures Form of Bidding Procedures Order Top 15 Finished Goods/Piece Goods Suppliers Terms of Junior Secured Note Wool Refund Payments Letter v ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of May 21, 2009 (the “Effective Date”), is made by and among Hartmarx Corporation, a Delaware corporation (“Parent”) and the selling subsidiaries named on Appendix I hereto (collectively, the “Sellers”), Emerisque Brands UK Limited, a company formed under the laws of England and Wales (“Emerisque”) and SKNL North America, B.V., a company incorporated under the laws of The Netherlands
